Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US PAT: 9,854,206, hereinafter Ren) in view of Moloney et al. (US 2019/0279082A1, filed 3-7-18, hereinafter Moloney).
Regarding claim 1, Ren discloses: A method of protecting privacy in video (col. 5 lines 33-38; col. 4 lines 18-24), comprising: classifying, via a trained multi-level neural network (the reference teaches use of Convolution Neural Network for scene recognition to protect privacy: col. 12 lines 29-40), a plurality of objects within frames of a video content, the training of the neural network comprising: inputting a plurality of pixels of at least one frame (this is implied in as much the reference teaches CNN network to protect privacy of objects being revelaed: col. 12 lines 45-53); fitting the pixels into different layers; and assigning weights to individual components within the layers; determining if the classified objects are private objects or non-private objects; tracking the detected objects between each frame of the video content within a threshold distance of movement; and masking the private objects (figs. 6; col. 2 lines 34-36; col. 14 lines 32-57; col. 15 lines 35-42).
Ren differs from claimed invention it does not specifically disclose underlined limitation of claim 1 such as: fitting the pixels into different layers; and assigning weights to individual components within the layers.
However, Moloney discloses: fitting the pixels into different layers (use of cameras: paragraph: 0014); and assigning weights to individual components within the layers (paragraph: 0014).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify CNN disclosed by Ren to include: fitting the pixels into different layers; and assigning weights to individual components within the layers as this would enable to obtain refinement of results while processing for detection of private objects as taught by Moloney.
Regarding claims 2-3, 5-6 Ren further teaches: comprising reclassifying the plurality of objects within the frames of the video content in response to a detection of movement of a previously classified object within the frames past the threshold distance of movement, (col. 14 lines 32-57), wherein the video is captured via a video conferencing device (video call; see abstract), detecting a shift of a privacy screen from a private viewing angle to a non-private viewing angle .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Moloney as applied to claim  above, and further in view of  Mazed (US 2017/0316487A1).
The combination differs from claim 4 in that he does not specifically disclose: wherein the trained multi-level neural network is a self-learning neural network.
However, Mazed discloses: wherein the trained multi-level neural network is a self-learning neural network (“Furthermore, intelligence from the user's social graph and/or social geotag can be realized by an intelligent learning set of instructions, which can include: artificial intelligence (including self-learning artificial intelligence), computer vision (self-learning camera vision), data mining, fuzzy/neuro-fuzzy logic, machine vision (including self-learning machine vision), natural language processing, neural networks (including self-learning neural networks), pattern recognition, reasoning modeling and self-learning (including evidence based self-learning”: paragraph: 1630).
 	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify CNN disclosed by Ren to include: wherein the trained multi-level neural network is a self-learning neural network as this arrangement would contribute to efficient processing as disclosed by Mazed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9, 11, 12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiupated by  Ren.
Regarding claim 7, Ren discloses: A non-transitory computer readable medium comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor: classify, via a trained multi-level neural network, a plurality of objects within frames of video content: determine if the classified objects are private objects or non-private objects (the reference teaches use of Convolution Neural Network for scene recognition to protect privacy: col. 12 lines 29-40); detect a shift of a privacy screen from a private viewing angle to a non- private viewing angle within the frames of the video content: classify the privacy screen as a private object in response to a detection of the privacy screen being oriented at the non-private viewing angle; and mask the private objects (fig. 6; lines col. 2 lines 34-36; col. 14 lines 32-57; col. 15 lines 35-42).
Regarding claim 12, Ren discloses: An image capture (Ren discloses camera) device for protecting privacy (col. 5 lines 33-38; col. 4 lines 18-24) in video content, comprising: a neural network to classify a plurality of objects within frames of video content captured by the image capture device (the reference teaches use of Convolution Neural Network for scene recognition to protect privacy: col. 12 lines 29-40); a tracking module (S504: performing person tracking,  a reclassifying module to reclassify the plurality of objects within the frames of the video content in response to a detection of movement of a previously classified object within the frames past the threshold distance of movement (figs. 6; col. 2 lines 34-36; col. 14 lines 32-57; col. 15 lines 35-42).
Regarding claims 8-9, 11, 14-15, Ren further teaches: comprising computer usable program code to, when executed by the processor, track the detected objects between the frames of the video content within a threshold distance of movement (col. 14 lines 32-57), wherein tracking the detected objects between the frames of the video content within a threshold distance of movement comprises tracking the detected objects between less than all the frames, wherein tracking the detected objects between the frames of the video content within a threshold distance of movement comprises tracking the detected objects between less than all the frames (col. 14 lines 32-57; col. 15 lines 35-42), wherein the frames of the video content are captured using a video conferencing imaging device (video call: abstract); comprising: a privacy screen detection module to: detect a shift of a privacy screen from a private viewing angle to a non-private viewing angle within the frames of the video content; and classify the privacy screen as a private object in response to 

Claim 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ren in view of Moleny.
Ren differs from claims 10, 13 in that although he discloses: teaches use of Convolution Neural Network for scene recognition to protect privacy of objects and determines if the classified objects are the private objects or are non-private objects (col. 12 lines 29-40), he does not specifically disclose: wherein classifying the plurality of objects within frames comprises: inputting a plurality of pixels of at least one frame; fitting the pixels into different layers; and assigning weights to individual components within the layers, wherein the neural network: fits a plurality of pixels of at least one frame into different layers; assigns weights to individual components within the layers.
	However, Moloney discloses:  wherein classifying the plurality of objects within frames comprises: inputting a plurality of pixels of at least one frame ; fitting the pixels into different layers (the reference teaches camera as input source: paragraph: 0014); and assigning weights to individual components within the layers, wherein the neural network: fits a plurality of pixels of at least one frame into different layers; assigns weights to individual components within the layers (paragraph: 0014).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify CNN disclosed by Ren to include: wherein classifying the plurality of objects within frames comprises: inputting a plurality of pixels of at least one frame; fitting the pixels into different layers; and assigning weights to individual components within the layers, wherein the neural network: fits a plurality of pixels of at least one frame into different layers; assigns weights to individual components within the layers as this would enable to obtain refinement of results while processing for detection of private objects as taught by Moloney.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US PAT: 10,402,689) to Bogdamvych et al. didloses: generating an image mask using machine learning which teaches: A machine learning system can generate an image mask (e.g., a pixel mask) comprising pixel assignments for pixels. The pixels can be assigned to classes, including, for example, face, clothes, body skin, or hair. The machine learning system can be implemented using a convolutional neural network that is configured to execute efficiently on computing devices having limited resources, such as mobile phones. The pixel mask can be used to more accurately display video effects interacting with a user or subject depicted in the image.
--(US 2018/0205550A1) to Appleyard et al. discloses system to enforce privacy in images on an ad-hoc basis which teaches: [0024] FIG. 4 is a flowchart illustrating the process for enforcing privacy rights in a digital image according to an embodiment. The process 400 begins a step 410 where the image manager 310 receives a digital image from wireless transceiver agent 300. In step 420, image manager 310 locates faces in the digital image. Image manager 310 can locate faces in a digital 430, image manager 310 receives an image-hash from the image-hash list 320. In step 440, image manager 310 prepares to evaluate the located faces with the image-hash by initializing the appropriate algorithm with the configuration settings from the image-hash. For example, if the image-hash being evaluated contains the configuration settings for a neural network, the image manager 310 initializes the neural network using the node weights and biases from the image-hash and uses the face locations as inputs to the neural network.
--(US 20200098096A1) to Moloney et al. discloses: methods and apparatus to generate masked images based on selective privacy and/or location tracking which teaches: Examples to selectively generate a masked image include: a convolutional neural network detector to detect a first feature and a second feature in an image captured by a camera; a feature recognizer to determine the first feature is a displayable feature and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651